693 S.E.2d 655 (2010)
Viktoria KING, et al.
v.
BEAUFORT COUNTY BOARD OF EDUCATION, et al.
Nos. 480A09, 481A09.
Supreme Court of North Carolina.
February 18, 2010.
Jane Wettach, for Revondia Harvey-Barrow.
Curtis H. (Trey) Allen, III, for Beaufort County of Educ.

ORDER
The parties' joint motion to consolidate for hearing is allowed. Pursuant to Rule 30(b) appellants will have a total of 30 minutes for oral argument and appellees will have a total of 30 minutes for oral argument.
By order of this Court in Conference, this 18th day of February, 2010.